Request for Reconsideration
This Office Action is in response to the After Final Amendment filed on 06/08/2022 under AFCP2.0.
 In the instant Amendment, Claims 1, 6, 16, and 17 have been amended, where Claims 1, 16, and 17 are independent claims. Further, Claim 19 has been canceled with claims 4 and 15 being previously canceled. No new claims have been added.
Claims 1-3, 5-14, and 16-18 have been examined and are pending. 

Response to Arguments
Per AFCP2.0 guidelines, Applicant's arguments/remarks filed on 06/08/2022 have been fully considered but they are not persuasive. Please see Examiner’s responses below which were discussed with Applicant’s representative during an interview on 07/08/2022. See attached interview summary.
2.	After considering the amendments that changed the phrase “deriving a last position of the last sub-picture” to “deriving a position of the last sub-picture” as recited for e.g. in claim 1 (emphasis added), it was not entirely clear whether the phrase “deriving a last width and a last height of a last sub-picture” should simply read “deriving a width and a height of a last sub-picture” (emphasis added). As disclosed, there does not appear to be any special meaning in the terms last width and last height. Figure 1 makes reference to the width and the height of the last sub-picture (199), however it does not indicate a last width or a last height as claimed. The filed specification was also further examined and it does not seem to define what it meant by a last width and a last height. Thus, the Examiner respectfully submits that the limitation seems as though it should read as “deriving a width and a height of a last sub-picture”.  
3.	Claim 1 currently recites “deriving a last width and a last height of a last subpicture of the set of subpictures based on a width and a height of the current picture and sizes of one or more subpictures in the set of subpictures other than the last subpicture, the last width and the last height of the last subpicture of the set of subpictures being omitted in the sequence parameter set” which was previously identified as allowable subject matter in now canceled claim 19. Claims 16 and 17 similarly recite the above limitation.  If the last width and the last height is simply a width and a height of the last subpicture, then the Examiner respectfully submits prior art Chen (US 2021/0203959 A1 with reference to Provisional application No 62/954,014) is relevant. Specifically, Figure 24 and ¶0196 show a means for determining whether a subpicture is a last subpicture of a picture. If it is a last subpicture, then the position or size information of the subpicture can be derived from a size of the picture and sizes and positions of previous subpictures of the picture. Here the size information of a subpicture is taken to mean knowing its width and height. As such, the Examiner respectfully submits Chen teaches the above limitation in claim 1 and similarly the limitation of claims 16 and 17.  As to “the last width and the last height of the last subpicture of the set of subpictures being omitted in the sequence parameter set”, the Examiner points to the SPS syntax in Table 10 of Chen for example, where variable sps_num_subpics_minus1 causes the for loop (for i=0; i ≤ sps_num_subpics_minus1; i++) to end before reaching the last subpicture, i.e. the last subpicture is excluded. 
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	For the reasons presented, Claims 1-3, 5-14, and 16-18 remain rejected under 35 U.S.C. 103 and are pending.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486